C@aeelil.@e@ev/Je$a§aa&§> nsasms§arl@§©?l FF.iiiadii-)%¢is$ daeaa]@flh‘i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK

 

   

   
 
  

_ __ ~._,. ..- ____X
DEBORAH D. PETERS ON,
Personal Representative of the Bstate
of James C. Knipple (Dec.), et al.,
. Case No. 10 Civ. 4518 (LAP)
Plaintiffs, : CONS OLIDATED
i § W:|:axT-sw w“?¢pw\ _W 1
"' §§:§. .:i‘ straw -

   

 

 

 

 

rsLAMic REPUBLIC 0F1RAN,BANK §§{i‘§ i.f§a§ti§§ §‘ *`
MARKAzia/i</a cENTRAL BANK ca azAN;; ; §‘- l§r i-a»§§§"‘:§i;z_.§af' §§§§§§;§§
BANCA UBAE spA; cITrBANK,N,A., ana z gay §_
cLEARsTREAM aANKn\§G,s.A. :.»i §§i§ i ` o C>W?“[§“" .
mrs -~_- » » m ¢W,:i““~~“ eequ
Defendants. WMM‘ ‘=Y=

~~~~~~~~ ___ -_ ____X

sTIPULAT);oN Ayn oRDER

 

WHERBAS, by order entered on lane 6, 2016 in the above-captioned action (the
“ALion”), the Conrt authorized retired Judge Stanley Sporl<in, as Trnstee (the “Fund Trustee”),
to distribute the assets Of the Peterson §4683 Qualified Settiement Fund (the “M”), reserving
a reasonable amount for expenses and contingencies, by making payments to the Plaintiffs and
other judgment creditors of Iran that have written agreements with any of the Plaintiffs to Share
in the distribution of the Fund, and their respective attorneys in accordance with paragraph 3.1.1
of the Agreernent for the Peterson §468B Qualified Settlement P`und Pursuant to 26 U.S.C.

§468]3 (BCF 461, the “Fend Aoreernent”).

 

WHEREAS, Jay Gienn, Esq. (“Gienn”) claimed that attorney’s fees were owed to him in
connection with this Action for representing Piaintiffs, but certain attorneys, including Pay Law
Group, PA and its members Thornas Fortune Fay, Esq. and Caragh Fay, Esq., (collectively, the

ays”), objected to Glenn’s claim and the Trustee has not paid attorney’s fees to Glenn.

America 69740866v.7

 

C@a§el=it@s:aaéas§s-BRP Q§ssmaaail@§§-/l aidediti?é%sis€ P%aa@z?@ate

WHERBAS, Glenn filed a notice of lien and commenced an action against the Fays and
others in the United States Distriet Court for the District of Columbia (the “DC Court”) to
enforce his claim

WHEREAS, Glenn applied to this Court multiple times for leave to intervene in this
Action to assert his claim against the Fund; and the Court denied all of Glenn’s applications

WHEREAS, the Court referred Glenn’s most recent application to Special Master
Kathieen N. Massey (the “Special Master”), who recommended that the Court (i) reject such
application to intervene and (ii) order the Ti'ustee pay attorneys’ fees without maintaining a
reserve based on Glenn’s claim, reserving to Glenn his rights, if any, against parties other than
the Trnstee.

WHEREAS, on June 18, 2018, the Court entered its Opinion & Order adopting and
confirming the Special Master’s recommendations and denying a request Gienn made for leave
to join the Trustee in the DC Court proceedings

WHHREAS, Glenn filed a notice of appeal with regard to the Opinion & Order and the
Court of Appeal subsequently granted Glenn’s motion to Withdraw such appeal

WHEREAS, as a result of the objection made by the Fays and others and the Court’s
order that the trustee pay attorneys’ fees without maintaining a reserve based on Glenn’s claim,
the Trustee allocated the fees claimed by Glenn to other attorneys, including the Fays.

WHEREAS, the Pays have advised the Trustee that they have reached a Settlement With
Glenn and, as part of that settlement, the Fays are requesting that the Trnstee reallocate
attorneys’ fees and pay Glenn, as an immediate lump sum and/or future periodic payments, the
total sum of $3,599,889.74 (the “Glenn Fees”), Wl‘iicn the Fays are representing and Warranting

to the Trustee are attorneys’ fees due Glenn for representing Plaintiffs in this Action, With the

A:nerica 69740866v.7

 

C©a§élill.@d?erpd&é§el-ERP Q§Sls'tila§htlQQQ'/l aheadle Fi:a@§@s?bt’h”'

Glenn Fees to be taken from and to reduce the amount of attorneys’ fees otherwise payable to the
Fays.

WHEREAS, the Fays have agreed to indemnify, defend and hold the Trustee harmless
against any and all claims and liabilities relating to the Trustee’s payment of the Glenn Fees.

WHEREAS, by separate written agreement Glenn has agreed (i) the payment of the
Glenn Fees vvill he a one~tirne payment to him, (ii) Glenn will receive nothing further from the
Trustee, (iii) Glenn will release any claims that he now has or may in the future have against the
Trustee for additional attorneys’ fees, and (iv) Gienn will not hereafter institute or prosecute any
action of any ldnd against the Trustee for attorneys’ fees.

WHEREAS, the Trustee’s payment to Glenn of the Glenn Fees (i) will be taken only
from fees that, but for the Fays’ request, would be paid to the Fays, (ii) will not affect attorneys’
fees paid to attorneys other than the Fays and (iii) will not affect amounts the Trustee will pay to
the Plaintiffs in this Action, and therefore the Trustee is willing to accommodate the Fays’
request for a one~time payment cf fees to Glenn, provided the Court authorizes the Trustee to do
so.

NOW, THEREFORE, upon the Court’s “so»ordering” of this Stipulation and Order:

1. 'l`he Trustee is and shall be authorized, but not directed, to accommodate the
Fays’ request and, in accordance with such request, to reduce the fees that the Trustee pays to the
Fays by the amount of the Glenn Fees and to pay such amount to Glenn, as described above, on
such terms and conditions as the 'l`rustee in his sole discretion shall determine

2. The Trnstee’s payment of the Glenu Fees, if made, shall not affect attorneys’ fees
payable by the Trustee to any attorney or the calculation of any attorney’s fees, other than the

Fays, nor shall it affect any distributions to any of the Plaintiffs.

America 6974[)366v.7

 

Ceaeelil.@e:evpaas§ae&t> Daseaiaatnli?@©?l Fliiiiadih@é§¢is€i naaa€a”ot)ti¢l

3. This Stipulatiou and Order is binding on the undersigned parties only and shall

not be construed to give Glenn any right to intervene in this Action or to give Glenn any claim

against the Trustee or the Fund for attorneys fees or any other amounts in this Acticn or

otherwise, regardless of whether the Trustee pays the Glenn Fees to Glenn.

Octobcr E, 2018

FAY LAW GROUP, P.A.

By: :;DQ@W"M}

Thornas Fortune Fay `s s.q

Br (Bt/L)@&J€RQ\ C…

Caragh F“a /,§c q.
\>Q'WM@A _~`

Caragh Fay,. st}., ‘/h ldividual_ly

Thomas Foitune ita Esq fividually
W;~ Ct.c@..`,_sb

SO ORDERED:

 

'Slialom Jacob

LOCKE LORD LLP

  

Alan H. Kata

Brool<field Place

200 Vesey Strcet, 20th Floor
New York New Yorlt 1028l
Telephone (212) 415~ 8600
Facsimile (212) 303- 2754

Counsel for Stanley Spoildn, Trustee

)Z:£{Q{/{{j a€g/ jdl/t

§ § "' sit rs ,»" ‘

America 69740366\)‘.7

 

 

 

